Order issued July 29, 2015




                                      S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-01613-CR
                       ________________________________________

                             MICHAEL DEE CAVE, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                                       ORDER

                         Before Justices Bridges, Lang, and Schenck

         Based on the Court’s opinion of this date, we GRANT the April 6, 2015 motion of

Katherine A. Drew for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Katherine A. Drew as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Michael Dee Cave, TDCJ No. 1967767, Bradshaw State Jail, P. O. Box 9000, Henderson, Texas,

75653.



                                                   /David J. Schenck/
                                                   DAVID SCHENCK
                                                   JUSTICE